Citation Nr: 1524063	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-36 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether severance of service connection for tinnitus was proper.

2.  Entitlement to an effective date earlier than February 23, 2011 for the award of total disability based on individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2010, the RO denied service connection for bilateral hearing loss.  The Veteran filed an NOD with respect to this claim, and this will be discussed in the Remand below.

In June 2012, the RO granted TDIU, effective February 23, 2011.

In November 2012, the RO severed service connection for tinnitus, effective January 1, 2013.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2011 grant of service connection for tinnitus was not undebatably erroneous.

2.  In a June 2012 rating decision, the Veteran was awarded entitlement to TDIU, effective February 23, 2011, the date he filed a formal application for entitlement to TDIU.

3.  Prior to February 23, 2011, the Veteran was not precluded from participating in substantially gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria to sever service connection for tinnitus have not been met.  38 C.F.R. §§ 3.105, 3.303 (2014).

2.  The criteria for assignment of an effective date earlier than February 23, 2011 for the award of TDIU are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU. Courts have held that, once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and at 38 C.F.R. § 3.159 (2014)).  However, in a December 2011 letter, the Veteran was provided with an explanation of how effective dates are assigned.  The duties to notify and assist have been met.

II.  Severance

The Veteran was originally granted service connection for tinnitus in a February 2011 rating decision.  At that time, he was assigned a 10 percent rating, effective April 14, 2009.

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Additionally, VA must satisfy specific notice obligations.  See 38 C.F.R. § 3.105(d).  These obligations were satisfied.  The RO issued an August 2012 rating decision proposing to sever service connection for tinnitus based on clear and unmistakable error (CUE) in the February 2011 rating decision.  This rating decision set forth all material facts and reasons for the proposed severance.  Specifically, there was no medical opinion linking the Veteran's tinnitus to his service at the time of the February 2011 rating decision.  The February 2010 VA examiner had indicated that no opinion could be provided because the Veteran's service treatment records were missing.  However, a negative nexus opinion was obtained in July 2012.  This proposed severance was accompanied by an August 2012 letter that informed the Veteran that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The Veteran was given an opportunity to respond and, in a November 2012 rating decision, service connection for tinnitus was severed, effective January 1, 2013.  Thus, the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).

The salient question is whether the severance was in accordance with the applicable law and regulations.  In order for VA to sever service connection, it must meet the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. 
§ 3.105(a), seeks to have an unfavorable decision overturned (clear and unmistakable error), except that in making the determination of whether severance of service connection was proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d) ; Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

In this case, the prior grant was based on the Veteran's April 2009 lay statement, which indicated that he was exposed to acoustic trauma during service while working as a crawlet tractor equipment operator, that he first noticed tinnitus during service, and that this condition had persisted ever since.  The subsequent severance is premised on a December 2011 VA examination report (with July and October 2012 addendums), which found "limited noise exposure during service" and "no evidence to document the tinnitus . . . while in service."  Additionally, the VA examiner noted that although the Veteran had denied civilian occupational noise exposure during the December 2011 examination, a 2009 VA treatment record indicated that he had worked as a mechanic.  She reasoned that "mechanics are well known for this exposure to excessive noise on a daily basis" and that "this shows that the veteran had more noise exposure as a civilian as a mechanic than while in the military."  

The Veteran is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge).  Moreover, his combat status is conceded (see June 2010 Rating Decision) and the provisions of 38 U.S.C.A. § 1154(b) apply.  Hence, his reports about in-service acoustic trauma during combat are probative evidence of an in-service event.  As such, the lack of corroborating medical records does not rise to the evidentiary level necessary to support a conclusion to sever an award of service connection.  Additionally, there was no clear indication that the Veteran was not being truthful about his post-service occupational noise exposure.  A May 2009 VA mental health treatment record contains the following notation: "Formerly mechanic, GM running auto dealerships, sales, sales trainer.  Owned preowned car lot."  A December 2009 VA mental health treatment record notes that the Veteran had owned a preowned car lot, but had closed it the previous year after declaring bankruptcy.  He reportedly was looking for work, stating "I was always upper management."  The Board finds that the grant of service connection cannot be said to have been clearly incorrect.  Thus, service connection for tinnitus is restored.

III.  Earlier Effective Date 

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2). 

A claim for TDIU is also an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App., 267, 269 (1991).

The Veteran's formal TDIU claim, which was received by the RO on February 23, 2011, indicates that he became too disabled to work in December 2008 due to "severe PTSD and tinnitus." 

In a June 2012 rating decision, the RO awarded entitlement to TDIU, effective February 23, 2011.  At the time of this rating, service connection was in effect for PTSD, rated as 50 percent disabling from April 14, 2009; and tinnitus, rated as 10 percent disabling from April 14, 2009.  The combined evaluation for these service-connected disabilities, which are deemed to be one disability resulting from a common etiology (i.e., combat service), was 60 percent.  Thus, the service-connected disabilities meet the percentage requirement of 38 C.F.R. § 4.16(a).

The record establishes that the Veteran closed his pre-owned car business in December 2008.  

In May 2009, a VA treatment provider determined that the Veteran's PTSD did not prevent him from returning to his previous employment, and that the Veteran did not have difficulty in acquiring or maintaining work skills.  

In June 2009, the Veteran reported that "the automotive industry put him out of [his] job" as dealer of pre-owned car lot.  Vocational rehabilitation records dated in July 2009 show that the Veteran was actively looking for a job with the federal government.  A December 2009 VA treatment record shows that the Veteran reportedly closed his car lot because he "just couldn't get [his] head right to keep things going."  He noted that he was more short-tempered and that he could no longer deal with people the way he used to.

During the January 2010 VA PTSD examination, the Veteran stated that he had sold his business and declared bankruptcy "due to poor sales and difficulties with concentration and social interaction."  Specifically, he reported frequent arguments with his daughter, who worked with him at the time, and other employees.  Since selling his business, the Veteran had been hired for two different jobs, but was terminated from both after just a few weeks.  He stated "I couldn't handle the bullshit.  I would go off on them.  I can't handle people anymore."  The examiner noted that the Veteran had been unemployed for the majority of the previous year (with the exception of the two jobs), and that the Veteran had been terminated from those jobs due to difficulty with co-workers and supervisors.  He also noted that the Veteran "was forced to declare bankruptcy and sell his own automotive sales business one year ago due to similar issues."  The examiner noted that the Veteran had attempted to work with vocational rehabilitation, but declined further support due to his belief that he could not work.  He found that the Veteran had difficulty managing his interpersonal relationships due to significant anger/irritability issues, and that he had occasional flashbacks and nightmares that interfered with his typical activities.  The examiner provided a GAF score of 50, which he equated to "a serious impairment for his overall level of social and occupational functioning related to his symptoms of PTSD, major depressive disorder (MDD), and alcohol abuse combined, including significant social withdrawal and difficulty maintaining employment and social relationships."  He noted that the MDD was "at least partially related" to PTSD diagnosis.

During a May 2010 VA PTSD examination, the Veteran claimed that his PTSD symptoms were worse, and that he had not been able to work for very long since selling his business due to increasing irritability and trouble getting along with others.  He stated that his PTSD symptoms had worsened such that he could not interact well enough with others to keep a job.  The examiner concluded that the Veteran's symptoms were producing "significant difficulties in his ability to function both occupationally and interpersonally."  He provided a GAF score of 50, which he equated to a serious impairment of social and occupational functioning related to his PTSD symptoms. 

A May 2011 VA treatment record shows that the Veteran reported that his PTSD was getting worse.  The psychiatrist assigned a GAF score of 45.

A December 2011 Social Security Administration (SSA) disability determination granted disability benefits, effective September 30, 2010, with primary and secondary psychiatric diagnoses.  The Board notes that, while a grant of SSA disability benefits is taken into consideration in a claim for TDIU, it is not controlling because relevant SSA and VA regulations are not the same.  Rather the Board must make an independent judgment based on the evidence as a whole.

The Board has considered the evidence of record or constructively of record prior to February 23, 2011, but does not find any document that could reasonably constitute an informal claim for TDIU.  

The next pertinent inquiry is determining the date entitlement arose.  The Board finds that February 23, 2011 is the proper date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  In particular, the March 2012 VA examination reflects that the examiner could not differentiate between the Veteran's PTSD, MDD, and alcohol abuse.  He opined that the Veteran's unemployment "is at least as likely as not due to his combined mental health problems - his PTSD, with the subsequent [MDD] and the alcohol dependency."  Indeed, the Veteran was assigned a 70 percent rating for his service-connected PTSD from February 23,  2011.  The evidence does not conclusively show that the Veteran was unable to work prior to February 23, 2011.  Consequently, the evidence does not support the finding of an effective date for TDIU prior to February 23, 2011.

The preponderance of the evidence is against the claim denied above, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Severance of service connection for tinnitus was improper; the claim for restoration of service connection for tinnitus is granted.

Entitlement to an effective date earlier than February 23, 2011 for the award of total disability based on individual unemployability (TDIU) is denied.


REMAND

In a June 2010 rating decision, the RO denied service connection for bilateral hearing loss.  In a July 2010 correspondence, the Veteran indicated that he disagreed with the rating decision.  The Board construes the July 2010 correspondence as a timely NOD with the June 2010 rating decision.  Thus, the June 2010 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the claim of service connection for bilateral hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


